Citation Nr: 1105300	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-37 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1. Entitlement to an initial increased rating for a right 
saphenous vein avulsion, status post endoscopy stripping, 
evaluated as 40 percent disabling from May 27, 2006 to December 
19, 2006 and as 10 percent disabling since December 20, 2006.

2. Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which granted service connection for a right saphenous vein 
avulsion, status post endoscopy stripping, and awarded a 40 
percent disability evaluation effective May 27, 2006 and a 
noncompensable evaluation from December 20, 2006, for this 
disability.

During the current appeal, and specifically by an October 2007 
rating action, the RO awarded an increased rating from zero 
percent to 10 percent, effective December 20, 2006, for this 
disability.  Regardless of the RO's actions, the issue remains 
before the Board because the Veteran has not been awarded a 
complete grant of the maximum benefits available.  AB v. Brown, 6 
Vet. App. 35 (1993).

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  In July 2010, the Board remanded this case for additional 
development.  The case returns now for appellate consideration.


FINDINGS OF FACT

1.  Prior to December 20, 2006, the Veteran's right saphenous 
vein avulsion, status post endoscopy stripping, was manifested by 
occasional or slight swelling, erythema, and edema as well as 
constant pain.  However, persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and intermittent 
ulceration were not shown.  

2.  On and after December 20, 2006, the Veteran's right saphenous 
vein avulsion, status post endoscopy stripping, was productive of 
no more than intermittent edema.  Persistent edema has not been 
shown.  

3.  The schedular ratings assigned to the Veteran's right 
saphenous vein avulsion, status post endoscopy stripping, are 
adequate.

4.  The Veteran is currently service connected for right 
saphenous vein avulsion, status post endoscopy stripping, rated 
as 40 percent disabling prior to December 20, 2006, and 10 
percent on and after that date.  These evaluations do not meet 
the schedular requirements for assignment of a total disability 
rating based on individual unemployability.

5.  The Veteran's service connected disability is not of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 20, 2006, the criteria for an initial 
rating in excess of 40 percent for right saphenous vein avulsion, 
status post endoscopy stripping, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2010).

2.  On and after December 20, 2006, the criteria for an initial 
rating in excess of 10 percent for right saphenous vein avulsion, 
status post endoscopy stripping, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2010).

3.  The criteria for referral of the service-connected right 
saphenous vein avulsion, status post endoscopy stripping, with 
erectile dysfunction, for consideration on an extraschedular 
basis are not met. 38 C.F.R. § 3.321(b)(1) (2010).

4.  The criteria for assignment of a TDIU are not met, and there 
is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 C.F.R. §§ 3.340, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in December 2006 fully satisfied the duty to notify 
provisions, including notice of the degree of disability, with 
regard to the underlying service connection issue.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Veteran was not provided with notice of the elements required 
to substantiate TDIU until a July 2010 letter.  The timing defect 
of this correspondence was not prejudicial to the Veteran because 
he was subsequently provided an opportunity to respond with 
additional argument and evidence and the claim was then 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the Veteran in November 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In any event, the Veteran's claim for service connection for a 
right saphenous vein avulsion, status post endoscopy stripping 
was granted by the February 2007 rating decision.  The Veteran 
perfected a timely appeal with respect to the ratings initially 
assigned to this service-connected disability.  Because the 
Veteran's claim was initially one for service connection, and 
because that underlying claim has been granted, VA's obligation 
to notify the Veteran was met as the claim for service connection 
was obviously substantiated.  Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006) & Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  
Thus, any deficiency in notice relating to the Veteran's appeal 
for an increased rating is not prejudicial to him.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  During testimony before the undersigned, the 
Veteran identified records that he wanted associated with the 
claims file from the University Medical Center at Texas Tech 
University.  While this case was on remand, the Veteran was 
provided the opportunity to either submit those records or 
complete an authorized release form so that the RO might obtain 
them on his behalf.  The Veteran did neither.  Thus, the Board 
concludes that no further assistance can be made without the 
Veteran's cooperation.  The duty to assist in acquiring records 
has been satisfied.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
2010.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
2010 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board remanded this case in July 2010 to provide the Veteran 
with adequate notice under the VCAA concerning TDIU, to obtain 
the Veteran's treatment records from the Big Spring VA Medical 
Center and the University Medical Center at Texas Tech 
University, to provide the Veteran with a VA examination and to 
readjudicate the increasing rating claim to include consideration 
of TDIU.  As discussed, the Veteran was provided adequate notice 
concerning TDIU in July 2010.  The Veteran's VA treatment records 
from Big Springs for 2007-2009 were obtained.  The Veteran did 
not provide an authorized release form for the records from the 
University Medical Center; thus, those records were not obtained.  
The Veteran's failure to provide an authorized release prevented 
the RO from acting.  The Board notes that "the duty to assist is 
not always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board concludes that the remand instruction has been 
substantially complied with.  The Board also remanded for a VA 
examination, which occurred in August 2010.  As discussed above, 
that examination was adequate.  The RO also readjudicated the 
claim, including the issue of TDIU in the first instance.  The 
Board finds that the remand instructions have been complied with 
in full or to the extent possible.  The Board concludes that the 
prior remand has been satisfied and there is no bar to proceeding 
to a decision on the merits.  See Stegall.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

The Veteran contends that he is entitled to initial ratings in 
excess of 40 percent prior to December 20, 2006, and in excess of 
10 percent on and after that date for his right saphenous vein 
avulsion, status post endoscopy stripping.  For the reasons that 
follow, the Board concludes that increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's service-connected disability has been rated under 
DC 7121, for post-phlebitic syndrome.  38 C.F.R. § 4.104 (2010).  
A 10 percent rating is warranted where the Veteran experiences 
intermittent edema of an extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted for persistent edema, incompletely 
relieved by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous indurations, 
stasis pigmentation or eczema, and persistent ulceration.  The 
maximum 100 percent rating is warranted for massive board-like 
edema with constant pain at rest.  The Board notes that 
Diagnostic Code 7120, which rates varicose veins, contains 
identical ratings criteria.

The Veteran contracted an infection while stationed in Iraq 
during active service with the Naval Reserve.  The right lower 
leg was treated for an infection, though specific treatment 
records are not present.  At an April 2006 separation physical 
examination, the Veteran reported that his leg continued to get 
swollen.  

The Veteran's service treatment records also include the records 
from his endoscopic vein stripping in October 2006.  The surgery 
was performed due to right lower extremity venous incompetence.  
A June 2006 note indicated the Veteran was seen to obtain 
surgical intervention.  The Veteran had constant pain and 
occasional edema.  The Veteran had post surgery October 2006 
follow-up visits.  The Veteran was noted to have pain with slight 
swelling on October 13, and pain, swelling and erythema on 
October 18.  

The Veteran was seen for a physical examination in November 2006 
as he established care with VA.  The Veteran reported a history 
of right knee pain since a right leg injury in October 2005.  He 
reported being obese and undergoing vein stripping on the right 
leg in October 2006.  His main complaint was right knee pain.  
The Veteran was noted to have broken capillaries over the ankles, 
with mild, dependent edema noted over the right lower leg.  The 
Veteran's skin was notable for tattoos on his arms.  The Veteran 
was able to touch his toes without bending his knees, but was 
unable to squat all the way down and need to hold onto furniture 
to recover.  The other joints were noted to have normal range of 
motion.  The assessment was arthralgia of the right knee and 
residuals of an injury to the right lower leg with phlebitis, 
status post vein stripping.  

The Veteran was seen for a December 20, 2006, VA examination.  
The examination report is essentially negative, with no skin 
abnormalities, a normal muscle and joints exam, with a normal 
gait.  The cardiovascular portion of the exam was normal.  
Sensory tests were normal.  Deep tendon reflexes were normal.  
The examiner reviewed several imaging studies from November 2006 
and concluded that there was no evidence of disability or loss of 
function, presumably due to the right leg injury.  The Veteran's 
VA treatment records contain a January 2007 note where another 
doctor agreed with this assessment.

The Veteran's VA treatment records show that he was seen in June 
2007 and that he was advised to raise his right leg as much as 
possible and wear an elastic stocking as much as possible.  On 
physical examination, no varicose veins or dependent edema was 
found.  Neurologic testing was normal.  The skin was found to be 
unchanged.

The Veteran reported to the emergency room at the Amarillo VA 
Medical Center (VAMC) in October 2007.  The Veteran's leg had 
become swollen and slightly red and the Veteran thought it had 
become infected.  The Veteran also had complaints related to 
rashes on his arms.  The nursing physical assessment noted the 
right lower leg was red.  The Veteran's musculoskeletal system 
revealed full range of motion.  The skin was otherwise warm and 
dry with good turgor.  The physician's examination revealed 
moderate swelling of the right lower leg, with tenderness to 
pressure over the medial aspect and the medial malleolus.  The 
distal neurovascular was intact with strong pulses.  A Doppler 
was negative for deep venous thrombosis.  The Veteran was 
provided a hydrocortisone cream and an antibiotic course.  The 
Veteran was discharged on the same day.  

The Veteran reported to the emergency room at the Amarillo VAMC 
again in November 2007.  The Veteran reported swelling in his 
right leg again, the fourth or fifth time it had happened.  He 
thought that the leg had become infected.  The Veteran's 
musculoskeletal system revealed full range of motion, with steady 
gait and balance.  The Veteran had "rash/redness" of the right 
lower extremity.  The skin was otherwise warm and dry with good 
turgor.  The Veteran reported pain of 5 out of 10 in the 
extremity.  The physician's examination revealed mild warmth and 
very slight redness.  The right leg was not significantly more 
swollen than the left leg.  The Veteran was considered to have a 
history of chronic thrombophlebitis presenting with similar 
symptoms.  The Veteran had a fever at that time.  The Veteran was 
admitted for treatment of chronic thrombophlebitis with acute 
cellulitis that had failed outpatient oral therapy.  The next 
day, a History and Physical Note was completed.  The Veteran 
reported having infections on and off ten times and admission to 
hospital five times.  The Veteran was noted to have an 
erthematous skin lesion and some "loculations" on the right 
lower leg, with swelling present.  There was no joint swelling or 
tenderness, and no ankle edema.  The Veteran's peripheral pulses 
were 2+ and his neurosensory exam was normal.  The Veteran was 
diagnosed with recurrent right lower leg cellulitis.  An Internal 
Medicine Inpatient Note indicates that he was found to have a 15 
cm by 15 cm area of redness, tenderness and warmth on the right 
lower leg.  He was started on a deep venous thrombosis 
prophylaxis.  A Doppler examination was conducted, which did not 
find deep venous thrombosis, but did find a cyst in the bend of 
the leg at the hip/groin area.  A November 14, 2007, note 
indicates that the cyst was an incidental finding and unlikely to 
be related to the cellulitis.  An MRI was performed which showed 
cellulitis involving the anterior subcutaneous tissue in the 
right skin, but no osseous involvement.  The Veteran was 
discharged later that day.  

The Veteran was seen for another VA examination in April 2008.  
The Veteran reported another admission for cellulitis in April 
2007 at the University Medical Center, which is not reflected in 
the record on appeal.  The Veteran reported edema, persistent 
with skin discoloration and pain.  There were no other symptoms 
after prolonged walking or standing and no ulceration.  On 
examination, the Veteran had no edema, no stasis pigmentation or 
eczema and no ulceration.  The Veteran had diffuse or palpable 
varicose veins from knee to ankle.  The examiner noted that 
exercise was not precluded by the condition, that it had no 
significant effects on his occupation and that there would be 
severe effects on sports, and mild effects on chores, shopping, 
exercise, recreation and traveling.  

The Veteran reported several instances of care during his May 
2010 testimony before the undersigned.  The Veteran reported an 
April 2007 hospitalization at the University Medical Center in 
Lubbock and VA treatment in June 2007 in Big Springs VAMC and in 
November 2007 at the Amarillo VAMC.  The Veteran reported imaging 
tests such as MRIs and Dopplers performed on his leg.  The 
Veteran reported swelling as his main complaint.  He reported 
that elevating the leg did not cause the swelling to decrease.  
The Veteran reported doing limited chores, exercise, and 
shopping.  The Veteran reported losing his job, which he thought 
was due to his leg.  The Veteran reported working in a machine 
shop and standing during his shift.  The Veteran indicated that 
he had continued problems with infections leading to high fevers.  
He indicated that he would have redness and swelling in his leg.  
He reported that the swelling was now higher than it was before, 
above the knee level.  He also reported that the swelling was 
more or less constant.  

The Veteran was seen for an August 2010 VA examination following 
the Board's remand.  On physical examination, the Veteran had no 
edema, no stasis pigmentation or eczema, no ulceration and did 
have superficial varicosities from knee to ankle.  The Veteran's 
disability was found to have moderate effect on sports and 
exercise, mild effect on chores and shopping and no effect on 
other activities.  The Veteran's last hospitalization was that in 
November 2007, discussed above.  

The Veteran's VA treatment records were updated on remand.  The 
Veteran had no additional treatment visit to VA for his right 
lower extremity.  An August 2009 note mentions the problem prior 
to a VA examination for a different claim.  No further relevant 
information is provided.  The Veteran had subsequent treatment 
for the left lower extremity after fracturing his distal fibula.

As discussed in the VCAA Section above, the Veteran's records 
from the University Medical Center were not obtained.

As these medical records illustrate, prior to December 20, 2006, 
the Veteran's right saphenous vein avulsion, status post 
endoscopy stripping, was manifested by occasional or slight 
swelling, erythema, and edema as well as constant pain.  However, 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and intermittent ulceration were not shown.  Without 
any such symptoms, the next higher rating of 60 percent is not 
warranted under DC 7121.  Thus, the Board concludes that the 
criteria for a rating in excess of 40 percent are not met prior 
to December 20, 2006.

Additionally, on and after December 20, 2006, the Veteran's right 
saphenous vein avulsion, status post endoscopy stripping, was not 
productive of persistent edema, despite the Veteran's reports of 
such.  The swelling associated with the Veteran's emergency room 
and inpatient treatment in October and November 2007 shows that 
the swelling is an event connected to episodes of recurrent 
cellulitis, ten times since the time of his inservice injury.  
The swelling would therefore be occasional, not continuous.  In 
this regard, the Board notes that the Veteran is competent to 
report his symptoms.  As such, his testimony that his swelling is 
continuous is competent.  The Board must place this weight in 
opposition to the medical evidence which shows that he has 
repeatedly appeared for treatment and complained of swelling, 
even when no swelling is found.  However, objective medical 
findings show no swelling in June 2007, April 2008 and August 
2010.  The October and November 2007 treatment shows swelling, 
which the Veteran reported as occasional at that time.  The Board 
notes that the 10 percent ratings criteria include intermittent 
edema, as opposed to persistent edema.  Given the course of 
treatment, the Veteran's swelling is more like intermittent than 
persistent edema.  The Board finds that the preponderance of the 
evidence shows that the Veteran does not have persistent edema.  

Further, the Board acknowledges that the record reveals a single 
notation of a skin lesion in November 2007, but without 
recurrence, a single incident is not enough to find even 
intermittent ulceration, much less persistent ulcerations.  While 
the Veteran reported skin discoloration at his August 2010 VA 
examination, the examiner did not find stasis pigmentation or 
eczema.  Nor does the remaining evidence reveal stasis 
pigmentation or eczema.  As a result, the criteria for a rating 
in excess of 20 percent are not met.  The Board concludes that 
the criteria for a rating in excess of 10 percent are not met on 
and after December 20, 2006.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's right saphenous vein, 
status post endoscopic stripping, disability is not inadequate.  
The Veteran complains of difficulty standing and moving for 
extended periods due to pain and swelling.  The Veteran has 
presented a consistent disability profile through the course of 
this appeal.  A comparison of the level of severity and 
symptomatology of the Veteran's vascular disability with the 
established criteria found in the rating schedule for post-
phlebitic syndrome shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for an initial rating in 
excess of 40 percent prior to December 20, 2006, and an initial 
rating in excess of 10 percent on and after that date have at no 
time been met.  Accordingly, staged ratings are inapplicable.  
Id.  

III.  TDIU

The Board turns to entitlement to TDIU as an alternative theory 
of the claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of a service-connected disabilities: Provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Substantially gainful employment is defined 
as work which is more than marginal and which permits the 
individual to earn a living wage.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the appellant's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The Veteran is currently service connected for right saphenous 
vein avulsion, status post endoscopy stripping, rated as 40 
percent disabling prior to December 20, 2006, and 10 percent on 
and after that date.  These evaluations do not meet the schedular 
requirements for assignment of a total disability rating based on 
individual unemployability.  The Veteran does not meet the 
schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  The rating board did 
not refer this case for extra-schedular consideration.

The Veteran testified before the undersigned that he thought his 
leg disability may have had something to do with the loss of his 
employment.  The Veteran has been employed in a machine shop 
during the period on appeal.  During his testimony, the Veteran 
reported that the company had a "major layoff" when he was 
terminated.  The Veteran does not provide a linkage between some 
specific circumstance of his disability and the reason for his 
termination.  The Veteran's employment history is unfortunate, 
but not uncommon.  The Veteran has clearly had sufficient 
educational and vocational attainment apart from his disability 
that enables him to obtain and retain employment.  There is no 
indication of a mental disorder that would prevent retraining to 
a different vocation.  The April 2008 and August 2010 VA 
examination reports indicate that the impact of the Veteran's 
disability is greatest on exercise and sports, but mild or none 
on the other activities of life.  The medical evidence weighs 
against finding the Veteran unemployable.  The Veteran did 
testify that he had trouble with recurrent swelling and 
difficulty playing with his grandchildren.  The Board notes that 
this is not specifically within the ambit of 38 C.F.R. § 4.16(b).  
While the Board recognizes that a leg disability would have an 
impact on his physical abilities, this too is not enough to 
render him unemployable.  In light of the foregoing, there is not 
enough evidence to show that the Veteran is unemployable-merely 
that he is currently unemployed.

The objective evidence as to the severity of the Veteran's 
service-connected condition does not show that the condition 
would prevent him from being employed.  In this case, the 
preponderance of the evidence is against finding that the 
Veteran's service-connected disability alone makes him 
unemployable.  The only medical evidence of record shows that his 
service-connected condition is not of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no 
evidence of unusual or exceptional circumstances to warrant 
referral for extra-schedular consideration of a total disability 
rating based solely on the Veteran's service-connected disorder.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that he is precluded 
from securing substantially gainful employment solely by reason 
of his service-connected disorder or that he is incapable of 
performing the mental and physical acts required by employment 
due solely to his service-connected disorder, even when his 
disability is assessed in the context of subjective factors such 
as his occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial increased rating for a right saphenous 
vein avulsion, status post endoscopy stripping, evaluated as 40 
percent disabling from May 27, 2006 to December 19, 2006, and as 
10 percent disabling since December 20, 2006, is denied.

Entitlement to TDIU is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


